Citation Nr: 1120215	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.  

2.  Entitlement to service connection for epididymitis.  

3.  Entitlement to service connection for a bilateral wrist disability.

4.  Entitlement to service connection for ganglion cysts, bilateral wrists.  

5.  Entitlement to service connection for peripheral neuropathy.  

6.  Entitlement to service connection for a lung disability, to include asbestosis.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for bilateral tinnitus.  

9.  Entitlement to service connection for sinusitis.  

10.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC)so that relevant records from the Veteran's claim for disability benefits from the Social Security Administration (SSA) could be obtained, and so that VA could provide medical examinations to fulfill its duty to assist the Veteran in obtaining evidence to substantiate his claims.  The matter has been returned to the Board for appellate consideration.  

Other issues that were before the Board in September 2009 have since been resolved by the agency of original jurisdiction (AOJ).  Specifically, in a December 2010 rating decision, service connection was granted for degenerative disc disease of the lumbar spine, right and left knee arthritis, and right and left ankle arthritis.  The appeal as to those issues satisfied, they are not before the Board.  

The issues of entitlement to service connection for tinnitus, sinusitis, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  In February 2011 VA received a written statement from the Veteran in which he indicated that he wanted to withdraw his appeal as to the issues of entitlement to service connection for a kidney disorder and epididymitis.  

2.  The Veteran has not had asbestosis or any other lung disease since he filed his claim for VA disability compensation benefits.  

3.  The Veteran has not had ganglion cysts of either wrist since he filed his claim for  VA disability compensation benefits.  

4.  A disease or injury of his either of the Veteran's wrists, to include arthritis and carpal tunnel syndrome, did not have onset during active service, was caused by his active service, and did not manifest within one year of separation from active service.  

5.  The Veteran's bilateral hearing loss did not have onset during active service, was not caused by his active service, and did not manifest within one year of separation from active service.  

6.  Peripheral neuropathy did not have onset during his active service, was caused by his active service, and did not manifest within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with regard to the issue of entitlement to service connection for a kidney disorder have been met. 38 C.F.R.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for withdrawal of a Substantive Appeal with regard to the issue of entitlement to service connection for epididymitis have been met. 38 C.F.R.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for service connection for a lung disability, to include asbestosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2010).  

4.  The criteria for service connection for ganglion cysts of either wrist have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2010).

5.  The criteria for service connection for a disability of either wrist have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

7  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In February 2011, the agency of original jurisdiction (AOJ) received a written statement from the Veteran in which he indicated that he wanted to withdraw his appeal as to the issues of entitlement to service connection for a kidney disorder and epididymitis.  

Based on this fact, there remain no allegations of errors of fact or law for appellate consideration with regard to the issues entitlement to service connection for a kidney disorder or epididymitis.  Accordingly, the appeal as to those issues is dismissed.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In the absence of proof of a current disability there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past. Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Court of Appeals for Veterans Claims (Veterans Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

In evaluating the probative value of competent medical evidence, the Veterans Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

Because it goes to more than one issue before the Board, the Board will, at the outset, list a medical opinion that has been provided on the Veteran's behalf by "S.D.H.," M.D. of Little Rock Diagnostic Clinic.  In a February 2008 memorandum addressed to VA, Dr. S.D.H. provided as follows:  

I have reviewed [the Veteran's] Military Medical Records from his time in service (June 1971- October 1976) and found that some of the physical problems he is experiencing now resulted from his duties as a Boiler Technician.  These include: Bilateral wrist condition, Ganglion cist (both wrist), Bilateral Ankle condition (both ankles), Asbestosis (lung condition), Bilateral knee condition (both knees), Bilateral hearing loss (both ears), Spinal condition, Sinusitis and Sleep apnea.  The extreme physical requirements necessary in performing these duties have caused his medical conditions to progress at a faster than normal rate.  If feel that these conditions are permanent and will worsen in the future.  

Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least these of these relevant frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.

Treatment notes for civilian care at the U.S. Army Health Clinic at Pine Bluff Arkansas, from January 1996 that the Veteran had hearing complaints.  He reported that he was around a gunfire but wears hearing protection.  These records are associated with his occupation as a security guard.  

During the Board hearing the Veteran testified that he was exposed to loud noise while working in the boiler rooms during service.  February 2009 transcript at 20.  He testified that if he had hearing loss during service he did not realize it, although he did report that he had constant ringing in the ears.  Id. at 21.  He testified that he did not always  wear hearing protection during service.  Id.  In a February 2011 writing the Veteran contended that he has hearing loss due to unprotected exposure to loud noise from steam turbines in the boiler room during service.

The Veteran's exposure top loud noise in service is not in dispute.  The question is whether this exposure to loud noise many years ago has caused his current problems.   

Service treatment records document that at entrance into service in April 2001, audiometric testing showed that the Veteran had pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 Hertz were 5, 5, 5, and 15 dB., respectively and pure tone thresholds in the left ear at 500, 1000, 2000, and 4000 Hertz of 10, 20, 10, and 5 dB, respectively.  A reenlistment report of medical examination from February 1974 shows pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 Hertz of 5, 5, 5,  and 20 dB., respectively and pure tone thresholds in the left ear at 500, 1000, 2000, and 4000 Hertz of 10, 5, 5, and 20 dB, respectively.  A report of medical examination from October 1976 for the purpose of separation from active duty included audiometric testing results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000 and 4000 Hertz were 5, 5, 5, 10 and 15 dB., respectively and pure tone thresholds in the left ear at 500, 1000, 2000, and 4000 Hertz of 10, 5, 5, 0, and 10 dB, respectively.  None of these findings show that the Veteran had a hearing loss disability under VA regulations.   

VA afforded the Veteran a compensation and pension (C&P) audiology examination in March 2010.  During the examination the Veteran reported that he was exposed to loud noise from boilers, steam turbines, and weapons during service without hearing protection and to occupational noise from fire arms since service with hearing protection and recreational noise from gunfire and chainsaws with hearing protection and from leaf blowers, motorcycles and ATVs without hearing protection.  

Audiology testing revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3000 and 4000 Hertz were 20, 25, 40, 45, and 40 dB., respectively, and pure tone thresholds in the left ear at 500, 1000, 2000, and 4000 Hertz were 20, 25, 35, 45, and 50 dB, respectively.  Maryland CNC word list speech recognition scores were 100 percent in both ears. 

These results show that Veteran has hearing loss disability of both ears, as defined by VA regulation.  Of note, the Veteran's speech recognition scores were 100 percent so the absence of speech recognition scores from his earlier examinations are of no importance in determining whether he had a permanent hearing loss disability at those times.  

The examiner offered an expert opinion that his hearing loss is not caused by or the result of his military service.  She explained that this was based on the audiometric data found in his claims file which showed hearing within normal limits from the time of entry into service to exit from service and explained that it is therefore not likely that his hearing loss and tinnitus is due to service.  

The Board finds this examination to be adequate.  The examiner relied on adequate facts, appears to have reliably applied expertise to those facts, and provided reasoning to support the opinion.  As the opinion was that the Veteran's hearing loss disability was not due to service, the examination is evidence unfavorable to his claim.  

Dr. S.D.H.'s opinion expressed in his February 2008 memorandum to VA is afforded little probative weight.  His letter merely lists a number of disabilities and then attributes all of them to his duties as a boiler technician during service.  Dr. S.D.H. provided no meaningful rationale and fails to explain what he means by his opinion that the Veteran's hearing loss progressed at a faster rate due to his service.  His statement that the extreme physical requirements of work as a boiler technician led to a quickening of bilateral hearing loss, the same reason he gives for a relationship between all of the Veteran's other disabilities and service, is too vague to be of any real medical value.  He does not make any reference to acoustic trauma during service, either in his memorandum to VA or in his treatment notes.  For these reasons, the Board assigns little weight to his opinion.  

As to the Veteran's assertions that his hearing loss was caused by exposure to noise during service, his assertions, to the extent that they could be considered competent evidence, are outweighed by evidence that the Board finds more probative.  First, the Veteran does not state that he had a hearing loss during service and the first evidence of a hearing loss is found in the 1996 notes related to his employment.  The timing of his hearing loss is some evidence unfavorable to his claim.  More importantly, the opinion of the VA examiner is that of an expert in audiology and is considerably more probative than the Veteran's statements.   

There is no evidence that the Veteran's hearing loss manifested within one year of separation from active service and therefore the presumptive provisions for chronic diseases are not for application.  

Consistent with the above reasons, the Board finds the preponderance of evidence is against a grant of service connection for bilateral hearing loss.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Wrist disabilities and peripheral neuropathy

In his April 2008 substantive appeal the Veteran stated that he had wrist problems during service and this always caused problems but that he was not aware that he could file a claim for VA benefits until 2007.  

During the February 2009 hearing, the Veteran testified that he had reported wrist problems, which he referred to as ganglion cysts, during service in 1971 or 1972 and that now he had difficulty with pain of the wrists and with his grip.  February 2009 transcript at 3-4.  He reported that he still has ganglion cysts of both wrists.  Id. at 4.  

In a February 2011 writing, the Veteran stated that he has ganglion cysts of both wrists and these cause loss of movement and flexibility in his wrists "as indicated in my service medical records."  He reported that his wrists periodically get sore due to this.  He addressed a bilateral wrist condition separately, stating that he has difficulty hold things without pain and that sometimes his wrists give way while trying to stand up from a seating position and that he sometimes drops things due to pain and numbness in his hand and wrist.  

Service treatment records document that the Veteran reported problems with his right wrist in July 1971 - the notation states only that he complained of a cyst in the right wrist, a notation that is followed by a question mark.  The report contains no references to neurological problems.  An orthopedic consult from a few days later indicates that he had swelling of the dorsum of the right wrist but that x-rays were within normal limits.  The impression was "[p]robable small ganglion but Dx is not certain."  It was recommended that he reduce exercises to relieve symptoms and to return if the mass enlarged but otherwise wait until it increased in size and then consider having it removed at the next duty station. 

In August 1975 he complained of pain of the other (left) wrist of 2 days duration.  He reported that the pain varied but occurred mostly when using the wrist and carrying heavy objects.  These notes indicate that the pain was in the post carpal area and that he had no history of trauma.  The impression was to rule out tendonitis and arthritis.  He reported in September 1975 that the pain in his left wrist had worsened.  The impression was to rule out arthritis.  

There are no reports in the service treatment records of any neurological symptoms involving his extremities.  

The report of medical examination in October 1976, for purpose of separation from active duty includes normal clinical evaluations of the Veteran's upper extremities and neurologic system.  

These service treatment records are evidence against his claims because the records tend to show that he did not have any chronic problems with either wrists but rather that his symptoms were resolved by the time he separated from active service and because the records tend to show that he did not have any neurological disease or injury, or symptoms of such, during service.  

Records from the U.S. Army Health Clinic Pine Bluff Arkansas, associated with his employment as a security guard, include that in October 1992 and early 1993 the Veteran reported soreness of his left wrist of one day.  These records do not indicate that the problem had existed for more than one day and do not provide any evidence that his sore left wrist was due to service.  The October 1992 notes include a finding that he had a swollen and tender spot on his left wrist.  There is no finding that he had a cyst.  Furthermore, there was no finding during service involving a mass of the left wrist, only a tentative diagnosis of a ganglion cyst of the right wrist.  Hence, these records do not to show a continuation of any mass of his wrist that may have been present during service.  

There are treatment records related to his employment going back to 1985 but there is no mention in those earlier records or the records after 1993 that he had any wrist problems.  Notes from November 1987 and 1988 include that he had no medical problems and no chronic medical conditions.  These notes therefore tend to show that the Veteran has not had continuity of any symptoms involving his wrist.  This is not merely an absence of treatment records but findings from medical practitioners that he had no chronic conditions many years after separation from active service.  This then is some evidence against his claims for service connection for any disability of his wrists

Baptist Health treatment records document that the Veteran was treated in 2001 for left arm and left leg neurological symptoms with a notation that he had not had previous neurological problems, providing highly probative evidence against the Veteran's claims.  He was diagnosed as having suffered a intracerebral hemorrhage.  Records from 2005 and 2006 include diagnoses of arthritis is of his knees, shoulders, hands, and elbows, as well as gouty arthritis.  His report that he had not had previous neurological symptoms is evidence against his claim because it tends to show that his neurological symptoms did not manifest until many years after active service.  

Treatment notes from 2005, signed by "B.A.B.," M.D., document that the Veteran underwent testing with regard to symptoms of lower extremity weakness.  She diagnosed meralgia parethetica in August 2005 but there is attribution of this to service or any indication that he had symptoms form more than several month piror to her treatment notes 

In a March 2007 letter, Dr. S.D.H. reported that he had been treating the Veteran since December 2005 for connective tissue disease.  He reported that the Veteran has problems with mobility in his wrists due to arthritis.  This is consistent with his office notes from, for example, October 2006, listing a history of arthritis of his hands, wrists, knees, ankles, and MTP joints.  Dr. S.D.H. reported that the Veteran had peripheral neuropathy off and on.  As to his left lower extremity hyperreflexia/weakness with fatigue, he attributed that to his 2001 subdural hematoma.  In August 2007, the Dr. S.D.H. attributed lower extremity neurologic symptoms to radicular causes.  Dr. S.D.H. also provided an assessment in those notes that the Veteran had idiopathic peripheral neuropathy; a finding that does not support the Veteran's claim for service connection for peripheral neuropathy. 

Associated with the claims file is the report of a February 2008 examination for the purpose of a claim for disability benefits from the Social Security Administration (SSA).  In that report, "R.P.T.," M.D. provided findings with regard to the Veteran's neurologic system.  Physical examination revealed Tinel's sign over the median nerve of each wrist and bilateral Phalen's sign with numbness in the first, second, and third digits of each hand.  He found neurologic abnormalities of both arms and legs.  There are no statements relating any of these findings to the Veteran's active service or showing that the conditions had onset at any time near the that service.  

These reports therefore establish no more than the Veteran had arthritis of his wrists and neurologic symptoms of all four extremities, including carpal tunnel symptoms.  

In March 2010, the Veteran underwent a VA examination with regard to his claimed bilateral wrist disability and ganglion cysts of both wrists. The examiner referred to the Veteran's in-service treatment for complaints involving his wrists and the treatment he received in the mid 2000's regarding carpal tunnel syndrome.  No evidence of ganglion cysts were found upon examination of his wrists.  There was no active synovitis, tenderness, or deformity of either wrist.  Motion of the wrists were without pain, weakness, loss of endurance, or fatigability.  

Addressing his carpal tunnel syndrome the examiner stated that he had diminished sensation in the thumb and index finger of both hands with negative Tinel's sign bilaterally.  There were no scars on the volar surface from carpal tunnel release on either side.  As diagnoses, the examiner stated that no ganglion cyst of either wrist was found and that he had mild bilateral carpal tunnel.  

Discussing any relationship of the claimed disabilities service, the examiner reported that he did not have ganglion cysts  and the bilateral carpal tunnel diagnosis was not made until many years later and therefore there was no evidence of carpal tunnel in the military.  Based on these facts he opined that there was less than a 50/50 probability that ganglion cyst or bilateral carpal tunnel had onset during the Veteran's military service.  

A deferred rating decision from December 2010 notes that the AMC determined that the March 2010 examination had not included examination with regard to peripheral neuropathy; an examination required by the Board's September 2009 remand.  The Veteran was therefore scheduled for a C&P examination in January 2011.  

During the January 2011 C&P examination the Veteran reported that he developed carpal tunnel syndrome in the 1980s following repetitive activity in his job at that time.  The examiner indicated that he had reviewed the Veteran's claims file in its entirety.  

As to the Veteran's claimed peripheral neuropathy, he reported that he developed cold feet about 10 years prior to the examination and was diagnosed with peripheral neuropathy 5 years prior to the examination .  He reported that he had intermittent paraesthesias of the hands and feet with activities, occasional dysesthesias of the feet with activities, and infrequent numbness of the hands.  He also reported that he had subjective loss of strength in the upper and lower extremities and flare ups with gripping and prolonged standing.  Neurological examination revealed diminished sensation in the distal arms and hands and legs and feet.  Carpal tunnel testing was positive bilaterally.  

As to the peripheral neuropathy of the lower extremities, the examiner explained that by the Veteran's own report this came about in recent years and explained that therefore there is no relationship to onset in the military.  He went on to explain that per the Veteran's private rheumatology notes, the cause was idiopathic.  Based on the onset and these records, the examiner opined that his peripheral neuropathy of the lower extremities was not related to his military service.  

Turning to the peripheral neuropathy of the upper extremities, identified by the examiner as carpal tunnel, he explained that this could not be attributed to the Veteran's military service.  He explained that although he was treated for tendonitis on occasion this was not suggestive of carpal tunnel syndrome on review of the notes.  He explained that by the Veteran's own statement the carpal tunnel syndrome developed a few years later and followed repetitive range of motion activities using his hands at work at that time.  

The examination reports from January 2011 and from March 2010 are evidence against the Veteran's claims for service connection for peripheral neuropathy and for disabilities of the wrists, including ganglion cysts and carpal tunnel syndrome.  The examiners indicated that they relied on sufficient facts and data, appear to have reliably applied medical principles to such, and provided clear and extensive rationale to support their opinions.  These reports are therefore afforded considerable probative weight.  

Dr. S.D.H.'s February 2008 opinion on the other hand did not provide detailed rationale.  His opinion merely concluded that the Veteran's wrist disabilities and ganglion cysts progressed faster because of physically demanding work in service.  Dr. S.D.H. treated the Veteran but none of his records of treatment show that he ever discovered any ganglion cysts.  His memorandum is little more than a conclusion with a very general rationale which apparently is the same whether the condition is a wrist disability, cysts, or, for that matter, hearing loss.  Given that there is no clinical evidence of ganglion cysts at any time post-service and the evidence during service is more in the nature of possible ganglion cysts, Dr. S.D.H. does not appear to have relied on sufficient facts and data for this portion of his opinion.  In short, the general nature of the opinion and the lack of any meaningful rationale leads the Board to assign very little probative weight to the opinion.  

Although the Veteran testified that he has ganglion cysts he has not explained how he arrived at that conclusion.  As between his report and that of the VA examiner found in the March 2010 report, the Board assigns more weight to the examiner's opinion based on his expertise in medical matters.  

Because the Veteran does not have ganglion cysts of either wrist and the evidence is against a finding that he has had such cysts at any time since he filed his claim for VA disability compensation benefits his appeal as to that issue must be denied.  
Because the preponderance of the evidence is against a finding that he had any chronic disability of his wrists or peripheral neuropathy during service or within a one year of separation from service, his appeal as to those issues must be denied.  Similarly, because the preponderance of the evidence is against a finding that he had See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Lung disability - asbestosis

In an April 2007 writing the Veteran stated "I was not aware that as a Boiler tech during the early 70s that I was exposed to asbestos.  I have or experience shortness of breath just taking a shower these days."  

During the Board hearing, the Veteran testified that he suffers from shortness of breath, that he knew that x-rays showed scars on his lungs, and that he does not know what caused the scars.  February 2009 transcript at 26.  He reported that he was trained in how to reinsulate steam pipes during service and that the pipes contained asbestos in the 1970s and that the only protection he used was particle masks.  Id.  He reported that he noticed during service that he got winded very easily and that one time he reported to sick call because he was coughing up blood and that medical personnel could not determine the cause.  Id. at 27.  He testified that this occurred immediately after doing insulation work.  Id.  He did not testify that he  had actually been diagnosed with a lung disease but stated that Dr. S.D.H. believed that everything that he is now going through was because of his job duties during service and that his conditions were progressing faster due to that history.  Id. at 28.  

In a February 2011 writing, the Veteran contended that he has lung disability due to exposure to asbestos during service.  He reported that he currently has a spot of some sort on his left lung, has problems singing at church because he is out of air, is prescribed two inhalers, and had a pulmonary function test showing that he has a breathing problem that is not associated with his weight.  He reported that he has another problem with his lungs that medication does not help and that is why he has the inhalers.  

Service treatment records document that in May 1975 the Veteran reported for medical treatment with complaints of general malaise for two days, that he had some couching and coughed up some blood that morning.  Chest sounds were normal and he had some soreness in the throat.  His lungs were found to be clear" and there is a notation of "CXR - LLL infiltrate -."  The impression and prescription are more or less illegible and he was told to return to clinic.  There are no further reports of any complaints that could be considered pulmonary.  At separation from active service in October 1976 he had a normal clinical evaluation of his lungs and  chest and chest x-ray was within normal limits.  

These records are therefore some evidence against his claim because the records tend to show that whatever his symptoms were in May 1975 the condition resolved shortly thereafter and was not present at the time of his discharge some 17 months later.  

Baptist Health treatment records from 2001 include the results of a chest x-ray showing a calcified granuloma of the left mid lung with the rest of the lungs clear.  The impression was a negative chest x-ray.  Notes from 2005 and 2006 include results of sleep studies and that the Veteran had been diagnosed with obstructive sleep apnea, systemic hypertension, history of cerebrovascular incident with residual left lower extremity weakness, allergic rhinitis and congestion, gastroesophageal reflux, and arthritis of his knees, shoulders, hands and elbows as well as gouty arthritis, and hyperlipidemia.  He was treated in 2006 for symptoms of chest pain and dyspnea on exertion but there were no findings of lung disease.  Notes from April 2005 specifically include a finding that he had no emphysema.  

These records are evidence against the Veteran's claim because he was clinically evaluated lung disease but was not found to not have any such disease.  

During the March 2010 C&P examination the Veteran reported that he was exposed to asbestos while working in boiler rooms during service.  The examiner stated that the Veteran did not have a history of any x-rays of the lung showing plaques, pleural thickening, but only of "scars" which are non-specific.  He noted that the Veteran had reported that he quit smoking in the year 2000 and that he has major dyspnea with exertion at 30 yards which the examiner stated was due to his body weight, stating that the Veteran now has to stop and rest because of his body weight.  In another part of the report the examiner noted that the Veteran weighed 170 pounds in 1971 at 5 feet 10 inches tall and now weighs 325 pounds.  

The examiner stated that at no time has anyone mentioned asbestosis sequelae in the lungs such as pleural plaques, pleural calcification, and so on.  He stated that the Veteran has had no lung cancers or mesotheliomas, had no recent pulmonary function tests, has not had DLCO (diffusing capacity of the lung for carbon monoxide), does not use home oxygen, and has not had cor pulmonale.  As to other pulmonary functions, the examiner noted that the Veteran has been diagnosed in 2005 with obstructive sleep apnea.

In the diagnosis section of the report the examiner listed "Asbestos exposure by history without finding of asbestosis."  He explained in the discussion section of the report that there was no evidence that the Veteran acquired or was exposed to asbestos in the boiler room during service and that his medical opinion was that the Veteran does not have asbestosis on chest x-ray.  

This examination the Board finds adequate.  The important findings and opinion were that the Veteran does not have asbestosis or any other lung disease.  Although the examiner provided an opinion a to whether or not the Veteran was exposed to asbestos, the findings that the Veteran does not have asbestosis are the only competent findings of record with regard to whether he has the claimed disease.  

The Board has considered the Veteran's opinion that he has asbestosis but finds that he is not competent to diagnose that condition.  X-rays were discussed by the examiner so clearly the diagnosis of asbestosis cannot be made from the personal observation of anyone.  There is no by the Veteran as to how he is able to distinguish that condition from any other respiratory condition.  

The Board has also considered the letter from Dr. S.D.H. Very little probative weight is assigned to that letter because Dr. S.D.H. has not supported his conclusion that the Veteran suffers from asbestosis or a lung condition with any meaningful rationale.  Records of treatment from Dr. S.D.H. are of record but these records tend to show that Dr. S.D.H.'s opinion regarding a lung condition are not supported by his own treatment of the Veteran.  Office notes show that the Veteran had shortness of breath since October 2005, but in several notes Dr. S.D.H. attributed this to other than lung disease.  For example, August 2007 office notes list an etiology for his shortness of breath as obesity, deconditioning, and negative VQ lung scan.  Also in that office note, Dr. S.D.H. stated as follows:  "I think his shortness of breath is more a combination of his obesity and being out of shape than anything else."  These treatment notes do not include any findings of asbestosis or lung disease or any statement of prescription of any medication or inhalers for  treatment of lung disease.  

Given that there is no clinical evidence that the Veteran has a lung disease, including records of treatment by Dr. S.D.H., the Board assigns no probative weight to Dr. S.D.H.'s letter.  

The only competent evidence with any probative weight shows that the Veteran does not have a lung disease, to include asbestosis.  The Veteran's shortness of breath has been explained as due to his deconditioning and obesity.  As the preponderance of the evidence shows that he has not had the claimed disability at any time on appeal, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in March and July 2007 that fully addressed all required notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and personnel records, SSA disability claim records, and assisted the Veteran in obtaining records of private treatment providers identified by the Veteran.  VA afforded the Veteran adequate examinations with regard to all issues in March 2010 and January 2011.  As to the issues decided in the instant decision, there has been compliance with the Board's September 2009 remand instructions.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied as to the issues of entitlement to service connection for hearing loss, bilateral wrist disability, ganglion cysts of the wrists, peripheral neuropathy, and a lung disability to include asbestosis.  

The appeal is dismissed as to the issues of entitlement to service connection for a kidney disorder and epididymitis.  


REMAND

In the September 2009 remand, the Board instructed that VA provide an examination with regard to his claims for entitlement to service connection for tinnitus, sinusitis, and sleep apnea.  The Board also directed the AOJ to readjudicate all issues on appeal.  Review of the claims file fails to show that the AOJ readjudicated the issues of entitlement to service connection for tinnitus, sinusitis, and sleep apnea.  

Nor does it appear that the Veteran has withdrawn his appeal as to those issues.  In February 2011 he responded to a supplemental statement of the case issued that month, including withdrawing his appeal as to the issues of entitlement to service connection for a kidney disorder and epididymitis but did not mention tinnitus, sleep apnea, or sinusitis.  

On April 11, 2011 his representative referred to the withdrawal of two issues but did not mention tinnitus, sleep apnea, or sinusitis.  Although the representative stated that the Veteran wished to waive his right to AOJ consideration of evidence submitted after the February 2011 supplemental statement of the case, the absence of mention of these particular claims militates against a finding that they were considered.  

The Veteran has a right to compliance with regard to the instructions in the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issues of entitlement to service connection for tinnitus, sinusitis, and sleep apnea are therefore remanded for compliance with the September 2009 remand instructions.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims of entitlement to service connection for tinnitus, sinusitis, and sleep apnea.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


